Citation Nr: 1241127	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-08 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for carpal tunnel syndrome of the right wrist.

2.  Entitlement to an initial compensable evaluation for carpal tunnel syndrome of the left wrist.

3.  Entitlement to an initial compensable evaluation for residuals of surgery to right ring finger.

4.  Entitlement to an initial compensable evaluation for allergic rhinitis.

5.  Entitlement to an initial compensable evaluation for degenerative arthritis of the cervical spine.

6.  Entitlement to an initial compensable evaluation for degenerative arthritis of the thoracolumbar spine.

7.  Entitlement to an initial compensable evaluation for right Achilles tendonitis.

8.  Entitlement to an initial compensable evaluation for chronic tendonitis of the left ankle.

9.  Entitlement to an initial compensable evaluation for hypertension.

10.  Entitlement to an initial compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1985 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issues of entitlement to initial compensable evaluations for residuals of surgery to right ring finger and degenerative arthritis of the thoracolumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's right carpal tunnel syndrome is manifested by full range of motion without pain; it is not manifested by sensory impairment or limitation of dorsiflexion less than 15 degrees or palmar flexion in line with the forearm. 

2.  The Veteran's left carpal tunnel syndrome is manifested by full range of motion without pain; it is not manifested by sensory impairment or limitation of dorsiflexion less than 15 degrees or palmar flexion in line with the forearm.

3.  The Veteran's allergic rhinitis is not manifested by nasal obstruction or polyps. 

4.  The Veteran's degenerative arthritis of the cervical spine is manifested by full range of motion without pain; it has not been manifested by forward flexion of the cervical spine greater 40 degrees or less; or, combined range of motion of the cervical spine 335 degrees or less; or, muscle spasm, guarding, or localized tenderness, or, vertebral body fracture.
.
5.  The Veteran's right Achilles tendonitis is manifested by full range of motion without pain; it has not been manifested by moderate limitation of ankle motion. 
  
6.  The Veteran's left ankle tendonitis has been manifested by full range of motion without pain; it has not been manifested by moderate limitation of ankle motion. 

7.  The Veteran's hypertension is not manifested by diastolic pressure of predominantly 100 or more, or systolic pressure of predominantly 160 or more. 

8.  The Veteran's hemorrhoids are not manifested by large or thrombotic hemorrhoids, persistent bleeding, anemia, or fissures. 



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for right carpal tunnel syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8515 (2012). 

2.  The criteria for an initial compensable evaluation for left carpal tunnel syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8515 (2012). 

3.  The criteria for an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6522 (2012). 

4.  The criteria for an initial compensable evaluation for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003-5242 (2012). 

5.  The criteria for a compensable rating for the Veteran's right Achilles tendonitis have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5024, 5271 (2012). 

6.  The criteria for a compensable rating for the Veteran's left ankle tendonitis have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5271 (2012). 

7.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2012). 

8.  The criteria for an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7336 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issues on appeal arise from a notice of disagreement as to the initial ratings assigned to the Veteran's disabilities, and as such, represent "downstream" issues as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C. § 5103(a) notice was provided as to the original claims for service connection in February 2009, and as such, the rating assignment issues on appeal fall within the exception for the applicability of 38 U.S.C.A. § 5103(a).  Nonetheless, the February 2009 letter advised the Veteran of how VA determines disability ratings and specifically advised the veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
  
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no VA or private medical treatment records that he wished for VA to obtain on his behalf.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in May 2009.  38 C.F.R. § 3.159(c)(4).  The May 2009 VA examiner addressed the severity of the issues on appeal in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The May 2009 VA examination report is thorough.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  The entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here the disabilities have not significantly changed and uniform evaluations are warranted.

Carpal Tunnel Syndrome 

The Veteran's bilateral carpal tunnel syndrome disabilities are rated noncompensably disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515, for paralysis of the median nerve. 

Under Diagnostic Code 8515, a 10 percent evaluation is prescribed for mild incomplete paralysis of the median nerve of both the major and minor extremities.  Moderate incomplete paralysis of the median nerve warrants a 20 percent evaluation for the minor extremity and a 30 percent evaluation for the major extremity.  Severe incomplete paralysis of the median nerve warrants a 40 percent evaluation for the minor extremity and a 50 percent evaluation for the major extremity.  The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings are combined with application of the bilateral factor.  38 C.F.R. § 4.124a, Diagnostic Code 8515. 

The words "mild," moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

Furthermore, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2012).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.   Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, is to be rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124 (2012). 

In considering the Veteran's claim for higher initial evaluation for his service-connected carpal tunnel syndrome, the Board observes that the Veteran is right-handed, as indicated in the May 2009 VA examination.  The criteria for a major (dominant) joint thus apply for the right wrist.  See 38 C.F.R. § 4.68. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2012). 

The Veteran underwent VA examination in May 2009 at which time he advised that he was diagnosed with carpal tunnel syndrome bilaterally in 2005 after doing an extreme amount of keyboarding.  The Veteran reported that the pain was in his wrists only with no paresthesias to the fingers.  The Veteran reported that he wore braces at night which improved his symptoms.  The Veteran stated that he did not require an operation.  The Veteran denied daily pain and reported flare-ups caused by repetitive use of the keyboard approximately once a month which will be a 2/10 in both wrists lasting about two days.  The Veteran reported that with bracing, his symptoms alleviate completely.  The Veteran denied any muscle atrophy, daily limitations, work limitations, or repetitive use or flare limitations.  The Veteran denied being totally incapacitated due to his bilateral carpal tunnel syndrome.  

Physical examination demonstrated both wrists were of normal appearance.  There was no erythema, no swelling, and no tenderness.  The Veteran demonstrated a negative Tinel sign.  Extension was to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees.  There was no tenderness through the range of motion exercises.  Deep tendon reflexes over left biceps, triceps, and brachioradialis were normal at 2/2.  Sensory examination of gross touch was normal in the upper extremities except on the right hand the lateral aspect of the right ringer finger in the DIP area there was a decrease in sensation.  Strength in the upper extremities was normal bilaterally which includes the grip strength and finger opposition in both hands.  

Considering the probative evidence of record, the severity of the Veteran's carpal tunnel syndrome of either wrist does not rise to the level of mild incomplete paralysis of the median nerve.  There was no objective finding of any sensory impairment of the wrists on physical examination.   

The Board has considered whether a compensable evaluation is warranted under an alternative diagnostic code.  Diagnostic Code 5215 provides evaluations for limitation of motion of the wrist, and provides a maximum evaluation of 10 percent disabling for both major and minor sides, where dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2012).
 
In this case, however, on VA examination in May 2009, the Veteran demonstrated full motion in both wrists.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The Board has also considered whether the veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca.  However, despite the Veteran's report of flare-ups caused by repetitive use of the keyboard approximately once a month which will be a 2/10 in both wrists lasting about two days, there is no objective clinical indication that the Veteran has symptoms causing functional limitation to a degree that would support a compensable evaluation for either wrist disability.

Accordingly, an initial compensable rating for carpal tunnel syndrome of the right and left wrists is not warranted at any time during the appeal period. 

Allergic Rhinitis

The Veteran's allergic rhinitis is rated noncompensably disabling pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522 for allergic or vasomotor rhinitis.  Pursuant to Diagnostic Code 6522, a 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps; and a 10 percent evaluation is warranted for allergic or vasomotor rhinitis without polyps but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  

At the May 2009 VA examination, the Veteran reported taking Nasonex daily for his symptoms.  The Veteran reported occasional nasal crusting and some routine clear drainage.  The Veteran stated that he had no significant problems due to his allergic rhinitis.  Physical examination of the Veteran's nose was normal.  

As such, the evidence does not demonstrate polyps or obstruction of nasal passages.  Accordingly, an initial compensable rating for allergic rhinitis is not warranted at any time during the appeal period. 

Cervical Spine Degenerative Arthritis

The Veteran's cervical spine degenerative arthritis has been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5242-5003 for degenerative arthritis of the spine.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  

According to Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating. 

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Forward flexion of the cervical spine 15 degrees or less warrants a 30 percent rating. 

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes 

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted. 

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted. 

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted. 

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

At the May 2009 VA examination, the Veteran stated that he had acute discomfort in his paraspinal muscles from his cervical area through his lumbar area lasting about two weeks as a result of a fall in Iraq in April 2002 and was diagnosed with a strain.  The Veteran denied having daily pain but reported flare-ups once a month of stiffness in the paraspinal muscles from his neck to his lumbar area lasting about 24 hours.  The Veteran denied being totally incapacitated due to this discomfort.  The Veteran reported that flare-ups occur if he rides his bicycle or has excessive bending or stooping, causing him to limit his stooping, bending, and lifting over 30 pounds on a daily basis.  The Veteran stated that he uses heat and Celebrex.  The Veteran denied cervical spine surgery, wearing any type of corrective brace, radicular symptoms, bowel or bladder incontinence, foot drop, saddle anesthesia, and muscle spasm.  
  
Physical examination demonstrated that vertebral column and paraspinal muscles were nontender on palpation.  The Veteran demonstrated forward flexion to 45 degrees, extension to 45 degrees, right and left lateral flexion to 45 degrees, right and left lateral rotation to 80 degrees.  There was no tenderness noted in the range of motion exercises. 

X-rays showed mild anterior spurring at C4 and C5.  The vertebral heights were well-preserved.  Mild disc space narrowing was seen from C4 through C6 levels.  The intervertebral foramina were unremarkable.  The alignment of the cervical spine on the lateral flexion and extension views was normal.

As such, the clinical evidence does not demonstrate any limitation of cervical spine motion or any pain on cervical spine motion.  

The Board has also considered whether the veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca, supra.  However, despite the Veteran's report of flare-ups once a month of stiffness in the paraspinal muscles from his neck to his lumbar area lasting about 24 hours, there is no objective clinical indication that the Veteran has symptoms causing functional limitation to a degree that would support a compensable evaluation for the cervical spine.

Accordingly, an initial compensable rating for degenerative arthritis of the cervical spine is not warranted at any time during the appeal period. 

Right Achilles Tendonitis and Left Ankle Tendonitis

The Veteran's right Achilles tendonitis has been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024 for tenosynovitis.  Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected parts.  

The Veteran's left ankle tendonitis has been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5271.  

Diagnostic Code 5271 provides a 10 percent evaluation for moderate limited motion of ankle, and a 20 percent evaluation for marked limited motion of the ankle.  The normal range of motion for an ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  A higher evaluation is only warranted when there is ankylosis of the ankle.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86. 

At the May 2009 VA examination, the Veteran reported that he was diagnosed with right Achilles tendonitis and plantar fasciitis in September 2002 and that as late as 2008, he was given physiotherapy for this along with some prosthetics for his right shoe.  The Veteran denied surgery or daily pain.  The Veteran reported flare-ups approximately once every two months while riding his bicycle and lasting approximately one week with pain at 5/10.  The Veteran reported that he treats his flare-ups by not riding his bicycle and using ice and Bengay.  The Veteran denied daily limitations, job limitations, and no limitations from repetitive use.  The Veteran denied every being totally incapacitated from his right Achilles tendonitis.

The Veteran reported that he was diagnosed with arthritis in August 2002.  The Veteran denied having problems with his left ankle at the time of the VA examination.  The Veteran denied daily pain and flare-ups.  The Veteran also denied limitations with daily use, with work, or with any type of flare-ups.  The Veteran denied incapacitation and reported that he had not missed word due to his left ankle.

Physical examination of both ankles demonstrated normal appearance and no tenderness.  Dorsiflexion was to 20 degrees, and plantar flexion was to 45 degrees; neither demonstrated tenderness on range of motion exercises.  There was no abnormal varus or valgus angulation.  X-rays of the feet and ankles revealed bilateral pes planus, posterior calcaneal spur on both sides, and no other acute bony abnormality.

As such, the clinical evidence does not demonstrate any limitation of ankle motion or any pain on ankle motion.  

The Board has also considered whether the veteran is entitled to a higher rating on the basis of functional loss due to pain pursuant to DeLuca.  However, as noted above, the Veteran denied painful motion; in addition, there is no objective clinical indication that the Veteran has symptoms causing functional limitation to a degree that would support a compensable evaluation for either ankle.

Accordingly, an initial compensable rating for left ankle tendonitis is not warranted for any time during the appeal period. 

Hypertension

The Veteran's hypertension disability is rated noncompensably disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under the provisions of Diagnostic Code 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating contemplates diastolic pressure of predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating is assigned when the diastolic pressure is predominantly 120 or more.  Id.  The highest rating of 60 percent rating is warranted when the diastolic pressure is predominantly 130 or more.  Id. 

Service treatment records that the Veteran was seen in August 2002 and September 2002 for follow up for elevated blood pressure.  However, blood pressure readings from 2002 to 2008 do not demonstrate diastolic pressure predominantly 100 or more or systolic pressure is predominantly 160 or more.    

At the May 2009 VA examination, the Veteran reported that he initially was noted to have an elevated blood pressure in 2003.  In 2007, after having monitored his blood pressure for a week, he was given the diagnosis of essential hypertension.  The Veteran reported that he takes Zestril 5 milligram tablets one-half tablet daily.  The Veteran stated that his blood pressures had been running fairly well at home but that when he goes into a physician's office, he will have elevated diastolic pressure.  Three blood pressure readings taken were 148/98, 142/93, and 137/93. 

The criteria for a rating of 10 percent based on diastolic pressure of predominantly 100 or more or a history of diastolic pressure of predominantly 100 or more are consequently not met.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Moreover, there is no evidence of systolic pressure of 160 or more, so the criteria for a 10 percent rating based on systolic pressure of predominantly 160 or more are also not met. Accordingly, an initial compensable rating for hypertension is not warranted for any time during the appeal period. 

Hemorrhoids

The Veteran's hemorrhoid disability is rated noncompensably disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  A noncompensable rating is warranted for mild or moderate disability.  A 10 percent rating is warranted for large or thrombotic hemorrhoids, which are irreducible and which have excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted when there is persistent bleeding and secondary anemia, or with fissures. 

At the May 2009 VA examination, the Veteran stated that in June 2004, he had his hemorrhoids removed.  The Veteran stated that he had a colonoscopy in 2007 and that there were no hemorrhoids present.  The Veteran reported that he continued to have daily burning and itching and that he used hydrocortisone suppositories for this.  The Veteran reported that he occasionally had bright red blood per rectum on the toilet paper at a frequency of twice per month.  The Veteran denied any melena, constipation, or diarrhea.  The Veteran stated that he had no pain on bowel movement.  He denied any tenesmus or swelling, perianal discharge, fecal incontinence, anal infections, prolapsed, proctitis, fistulas, and malignancy.  The Veteran reported hospitalization for the surgery only and denied any trauma to the rectal area.

Physical examination did not reveal any hemorrhoids or hemorrhoidal tags.  Sphincter tone was normal.  Rectal vault revealed no enlargements or masses.  Feces on examining glove were brown in color and were tested for occult blood which was negative. 

The evidence does not demonstrate large or thrombotic hemorrhoids, persistent bleeding, anemia, or fissures.  Accordingly, an initial compensable rating for hemorrhoids is not warranted for any time during the appeal period. 

Other Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected bilateral carpal tunnel syndrome, allergic rhinitis, cervical spine degenerative arthritis, left ankle tendonitis, right Achilles tendonitis, hypertension, and hemorrhoids present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).

The criteria pertaining to carpal tunnel syndrome in the Rating Schedule focus on impairment of the median nerve of both the major and minor extremities.  The criteria pertaining to allergic rhinitis in the Rating Schedule focus on the existence of polyps and nasal passage obstruction.  The criteria pertaining to cervical spine arthritis in the Rating Schedule focus on painful spine motion, muscle spasm, guarding, localized tenderness, and incapacitating episodes.   The criteria pertaining to right Achilles tendonitis and left ankle tendonitis in the Rating Schedule focus on painful ankle motion.  The criteria pertaining to hypertension in the Rating Schedule focus on blood pressure readings.  The criteria pertaining to hemorrhoids focus on the size and impairment of hemorrhoids.      

Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.



ORDER

1.  Entitlement to an initial compensable evaluation for carpal tunnel syndrome of the right wrist is denied.

2.  Entitlement to an initial compensable evaluation for carpal tunnel syndrome of the left wrist is denied.

3.  Entitlement to an initial compensable evaluation for allergic rhinitis is denied.

4.  Entitlement to an initial compensable evaluation for degenerative arthritis of the cervical spine is denied.

5.  Entitlement to an initial compensable evaluation for right Achilles tendonitis is denied.

6.  Entitlement to an initial compensable evaluation for chronic tendonitis of the left ankle is denied.

7.  Entitlement to an initial compensable evaluation for hypertension is denied.

8.  Entitlement to an initial compensable evaluation for hemorrhoids is denied.


REMAND

With respect to the issues of entitlement to an initial compensable evaluation for residuals of surgery to right ring finger and entitlement to an initial compensable evaluation for degenerative arthritis of the thoracolumbar spine, the Veteran contends that the symptoms associated with these disabilities are more severely disabling than reflected by the currently assigned disability evaluations and warrant a higher rating.  In a February 2010 statement, the Veteran indicated that his symptoms had worsened.  Specifically, he stated that his ring finger caused his hand to hurt and that he now has continued back problems.

The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that the Veteran last had a VA examination for compensation and pension purposes in May 2009.  Thus, the Veteran should be provided an opportunity to report for a current VA examination to ascertain the current status of his service-connected right ring finger and lumbar spine disabilities.

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right ring finger or lumbar spine that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded a VA examination to ascertain the severity of his right ring finger and lumbar spine disabilities.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.   

The examiner should identify all neurological manifestations of the Veteran's service-connected right ring finger and lumbar spine disabilities, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  The examiner should be asked to determine whether the Veteran's right ringer finger and lumbar spine exhibit weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the right ring finger and lumbar spine are used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


